Citation Nr: 1426564	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claim for service connection for PTSD, and denied it on the merits.  In December 2013, the Board remanded the case.  

Subsequent to the Board's remand, the Veteran submitted a claim for service connection for anxiety and depression in January 2014.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  Thus, the Board has expanded the issue to make it clear that consideration will be given to any psychiatric disorder he may be diagnosed with.

In its December 2013 determination, the Board concluded new and material evidence had been received, and reopened the Veteran's claim for service connection for a left hip disability.  A March 2014 rating decision granted service connection for a left hip arthritis.  Accordingly, this decision is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has referred primarily to two stressors in support of his claim for service connection for PTSD.  During the hearing before the undersigned, the Veteran testified that his drill sergeant ordered him to go to the woods to get kindling, and that when he did so, several soldiers beat him up at the direction of the sergeant.  He claims his nose was broken and that he had black eyes.  He has also alleged he was struck by a car during service, and that his psychiatric disability is due to these incidents.  

The service treatment records confirm the Veteran was seen in November 1978 and reported he had been struck by a car while walking.  He was not unconscious, but was knocked down.  It was noted he got up and waited for the ambulance.  

The Veteran was seen in a VA outpatient treatment clinic in December 2012 and again described an in-service stressor.  The assessments were polysubstance dependence, substance-induced mood disorder vs. major depressive disorder by history and PTSD by history.  

The record shows the Veteran has not been afforded a psychiatric examination following his separation from service.  Given the new claims for depression and anxiety, such an examination is appropriate.  Moreover, such an examination may result in additional medical evidence relevant to the PTSD issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the nature and etiology of his psychiatric disability.  It is imperative that the record be made available to the examiner for review.  Based on review of the record interview/examination of the Veteran the examiner should provide opinions that respond to the following:

i.  Please identify by psychiatric diagnosis each psychiatric disability found.  

ii.  Specifically, does he meet the criteria for a diagnosis of PTSD based on the confirmed in-service stressor (being hit by a car)?

iii.  Please identify the likely etiology for any/each psychiatric disability entity other than PTSD found, specifically, is such disability related to the Veteran's service, to include the incident in service when he was hit by a car?

The examiner must explain the rationale for any opinion.  

2.  Thereafter, the RO should review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

